DETAILED ACTION
Examiner acknowledges receipt of Applicant’s Request for Continued Examination (RCE) filed 8/13/2021.
In the amendment corresponding to the RCE, Applicant has amended claim 6.
Claim 6 is currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 4-6, filed 8/13/2021, with respect to the rejection of claim 6 under 35 U.S.C. 103.  Examiner agrees with Applicant’s arguments, but they are moot in view of the 3GPP reference cited in the updated rejection below.  Therefore, amended claim 6 is rejected under 35 U.S.C. 103.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0056243 to Pelletier et al in view of U.S. Patent Application Publication 2015/0181571 to Park et al in view of 3GPP TR 36.842 V0.2.0 “Study on Small Cell Enhancements for E-UTRA and E-UTRAN – Higher layer aspects (Release 12)” (cited in the IDS filed 2/8/2016 and herein called “3GPP”).

Regarding claim 6, Pelletier discloses a mobile station configured to perform carrier aggregation using a component carrier under a first radio base station and a component carrier under a second radio base station, the mobile station comprising: 
a MAC entity for the first radio base station (disclosed throughout; see paragraph 0009, for example; first MAC layer entity is configured to access cells associated with the first serving site; see also paragraph 0096, for example); and 
a MAC entity for the second radio base station that is independent from the MAC entity for the first radio base station (disclosed throughout; see paragraph 0009, for example; the second MAC layer entity is configured to access cells associated with the second serving site and is thus reasonably interpreted as independent of the first MAC layer entity; see also paragraph 0096, for example), 
wherein the MAC entity for the first radio base station and the MAC entity for the second radio base station are configured to determine whether or not a MAC-PDU is addressed to a logical channel managed by the MAC entity itself based on a MAC-ID information received via a physical layer function (Pelletier discloses throughout that the WTRU (mobile station) determines whether a particular MAC instance handles a given PDU based on the associated logical channel; see paragraph 0161, for example, which indicates that “[w]hen a segregated UL transmission scheme is utilized, a given radio bearer may be mapped to a given logical channel that is associated with one of the MAC instances”; see also paragraph 0009, for example, which indicates that “[t]he WTRU may be configured to data associated with at least one logical channel using either the first MAC instance of the second MAC instance”; further, as indicated in paragraphs 0111 and 0112, the data transmitted on the paths to each of the MeNB and the SeNB are associated with different logical channels (LCHs); further, see paragraph 0165, which indicates that the downlink transmissions may be mapped to a logical channel associated with a particular MAC instance; as indicated in paragraph 0170, the logical channel is mapped to a particular MAC instance (and serving site) by using at least a MAC instance identity (i.e. a MAC-ID); because a given logical channel identifies the MAC instance that processes data transmitted on that logical channel, the logical channel is reasonably interpreted as MAC-ID information; further, as is known in the art, Pelletier discloses that downlink data is received via a physical layer function and then passed to the higher layers such as the MAC (see the PHY layer in Figures 3-22, for example, which illustrate the various layers in the protocol stack used by Pelletier; the physical layer (PHY) is located under the MAC layer and packets exchanged between nodes are sent on the PHY layer and then passed up the “stack” to the MAC layer; clearly any MAC-PDU transmitted from a base station to a terminal is , 
wherein in the determination, the MAC-ID information is notified by either the first radio base station or the second radio base station using an RRC layer signal (Pelletier discloses that the WTRU may receive RRC signaling (including “a MAC instance identity” or MAC-ID information) to configure a mapping between serving sites and logical channels (see paragraphs 0169 and 0170, for example); further, Pelletier discloses throughout that the RRC signaling may be transmitted from a base station (see paragraphs 0144, 0147, 0274, and 0321, for example); see also paragraph 0170, for example, which indicates that “the RRC signaling used to configure the logical channel for use by the WTRU may include an indication of a logical channel identity and a serving site identity (e.g., and/or a MAC instance identity) so that the WTRU knows which serving site should be used for the logical channel”; thus, the MAC-ID information (including at least the logical channel identifier) used in the determination of whether a given MAC-PDU is to be processed by a particular MAC instance is notified by either the first or second radio base station using RRC).
Pelletier is silent regarding the use of a MAC-ID information (such as a logical channel identifier) included in a header of the MAC-PDU to communicate the logical channel associated with a particular PDU.  However, this is known in the art.  First, as noted above, Pelletier discloses mapping the data from the eNBs to the appropriate MAC instance based on the logical channel associated with the data.  Pelletier does not explicitly mention that identification information of this logical channel is carried in a MAC header.  However, Park discloses the use of the LCID in the MAC-PDU header in paragraph 0211, for example.  As 
Pelletier, modified, is silent regarding the limitation wherein a RLC layer function of the first base station is connected to a RLC layer function of the second base station via an Xn interface.  However, this is known in the art.  Consider “alternative 2D” in section 8.1.1.5 on p. 24 of 3GPP.  This alternative clearly illustrates the RLC layer function of the first base station (MeNB) connected to the RLC layer function of the second base station (SeNB) via an Xn interface.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier to utilize alternative 2D of the 3GPP reference.  The rationale for doing so would have been to provide some of the benefits listed in section 8.1.1.5, such as hiding SeNB mobility to the CN, no data forwarding between SeNBs required at SeNB change, and little or no impacts to the PDCP layer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        August 28, 2021